Citation Nr: 0731349	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-25 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel
INTRODUCTION

The record indicates that the veteran had service in the U.S. 
Marine Corps Reserve from February 1954 to May 1984.  In May 
1984, the veteran was transferred to the retired reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefits sought on 
appeal.  In March 2007, the veteran testified before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing has been made part of the claims file.

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran's current bilateral hearing loss is causally 
linked to his exposure to excessive noise during reserve 
duty.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.385 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2007).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2007).

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for 
bilateral hearing loss.  Therefore, no further development is 
needed with respect to the claim adjudicated upon the merits 
in this decision.

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "In line of 
duty" means any injury incurred or aggravated during a 
period of active military service, unless such injury was the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, was the result of the veteran's 
abuse of alcohol or drugs.  38 U.S.C.A. § 105(a) (West 2002); 
38 C.F.R. §§ 3.1(m), 3.301 (2007).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2007).  

ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. § 
3.6(c)(1) (2007).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131 (West 2002).  However, presumptive periods 
do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 
1 Vet. App. 474, 477-78 (1991).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes, that for the purposes of applying the laws 
and administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The veteran contends that he has bilateral hearing loss due 
to exposure to excessive noise while completing his reserve 
duty.  In March 2007, the veteran testified before the Board 
regarding this noise exposure, including being near firing 
guns, artillery and being exposed to the noise from 
helicopters and other aircraft.  The veteran also 
specifically testified, that while on a ship, a 5 inch gun 
swung around and fired while over his head.  

The veteran reported that he was never provided hearing 
protection other than cotton.  He further testified that 
after his training his ears would ring for two or three days 
afterwards.  The veteran denied that he was exposed to 
excessive noise in his civilian occupation.

The veteran underwent a service medical examination in 
February 1971.  This audiological testing showed puretone 
thresholds, in decibels, as follows

HERTZ
500
1000
2000
3000
4000
RIGHT
20
15
20
45
50
LEFT
10
10
5
20
65

As the veteran had an auditory threshold of more than 40 
decibels in one of the requisite frequencies in each ear, the 
record indicates that the veteran had a bilateral hearing 
loss disability while still active in the reserves.  

The record also contains an October 2005 private audiological 
examination report.  The audiologist noted that the veteran 
had significant noise exposure in service.  The clinician 
found that the veteran had noise induced hearing loss with a 
long history of service experience and noise exposure.  
Audiological testing performed at this time showed puretone 
thresholds, in decibels, as follows

HERTZ
500
1000
2000
3000
4000
RIGHT
20
35
75
70
75
LEFT
25
35
65
75
75

The audiologist opined that, although the affects of aging 
could not be discounted, the veteran's hearing appeared to be 
more likely than not to be due to his history of noise 
exposure while in the service.


Analysis

Medical records show that the veteran had a hearing 
disability while in the active reserves and that he has a 
current bilateral hearing disability as defined by 38 C.F.R. 
§ 3.385.  Further, the veteran has credibly testified 
regarding his exposure to excessive noise while performing 
his reserve duty and that he noticed some degree of hearing 
loss after an injury incurred while performing reserve duty.  
In addition, the only medical evidence of record that 
provides an opinion regarding whether there is a nexus 
between a current hearing loss disability and service is 
reasonably construed as supporting the contended causal 
relationship.  Under these circumstances, the Board finds 
that service connection for bilateral hearing loss is 
warranted.  


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The veteran also contends that he has tinnitus due to the 
excessive noise he was exposed to during reserve service.  He 
testified that he has had tinnitus for 25 to 30 years.  The 
veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
incurred certain events during service, such as, in this 
case, exposure to loud noise and that he noticed ringing in 
his ears.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  The veteran is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  Espiritu, supra.

In the October 2005 private audiological examination report 
in which the audiologist essentially attributed the veteran's 
bilateral hearing loss to in-service noise exposure, the 
clinician documented that the veteran reported constant 
tinnitus.  However, the audiologist did not provide an 
opinion regarding whether the veteran has a current diagnosis 
of tinnitus that began during reserve duty or as the result 
of excessive noise exposure during such service.  

In view of the foregoing, the Board finds that a remand is 
warranted in order to obtain an opinion that addresses the 
contended causal relationship between tinnitus and service.  
See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should send the claims 
file or copies of the relevant medical 
evidence to the audiologist who performed 
the October 2005 examination of the 
veteran.  Following a review of the 
relevant service and post-service medical 
evidence, the examiner should address the 
following question:
	
Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that the veteran's 
tinnitus, if present, began during 
reserve duty or as the result of 
his exposure to excessive noise 
during reserve training?

The audiologist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The audiologist is requested to provide a 
rationale for any opinion expressed.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, she should so indicate.

2.  If the audiologist who performed the 
October 2005 examination of the veteran 
is not available or unable to provide an 
opinion without resort to speculation, 
the RO/AMC should schedule the veteran 
for a VA ENT examination.  The claim's 
file should be forwarded to the examiner.  
Following a review of the service medical 
records and relevant post-service medical 
records, obtaining the veteran's service 
and employment history, the clinical 
examination, and any tests that are 
deemed necessary, the examiner should 
address the following question:
	
Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that the veteran's 
tinnitus, if present, began during 
reserve duty or as the result of 
his exposure to excessive noise 
during reserve training?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The clinician is requested to provide a 
rationale for any opinion expressed.  If 
the examiner is unable to answer the 
question presented without resort to 
speculation, he or she should so 
indicate.

3.  Thereafter, the veteran's claim for 
entitlement to service connection for 
tinnitus must be readjudicated on the 
basis of all of the evidence of record 
and all governing legal authority.  If 
the remaining benefit sought on appeal is 
not granted, the veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

The purpose of this remand is to obtain evidentiary 
development.  No inference should be drawn as to the outcome 
of this matter by the actions herein requested.
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


